Citation Nr: 0731666	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-16 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, K. K., and J. H.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to March 
1975.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).  This case was remanded by the Board in 
February 2007 for additional development.


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's currently psychiatric disorder is related to 
military service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication, a letter dated 
in June 2003 satisfied the duty to notify provisions.  
Additional letters were also provided to the veteran in March 
2006 and February 2007, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  VA examinations 
were provided to the veteran in connection with his claim.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An August 1974 service medical record stated that the veteran 
was treated for "inappropriate behavior" and "acting 
strangely."  After physical and mental examination, the 
assessment was slight disorientation and amnesia secondary to 
questionable head trauma.  The veteran's service personnel 
records indicate that he was discharged due to "poor 
attitude, lack of motivation, lack of self discipline, 
inability to adapt socially or emotionally" and 
"demonstrated inaptitude, apathy, defective attitude, and 
inability to expend effort constructively."

After separation from military service, a January 2002 
private psychiatric report gave diagnoses of a recurrent 
major depressive disorder, in full remission, by history, a 
generalized anxiety disorder, by history, and alcohol 
dependence, in remission.  The medical evidence of record 
shows that various psychiatric disorders have been 
consistently diagnosed since January 2002.

A July 2004 VA outpatient mental health note stated that the 
veteran had "a long history o[f] trauma going back to his 
early childhood."  A VA outpatient medical report, dated the 
same day, report stated that the veteran "has struggled with 
problems with depression and anxiety that date back 
throughout most of his life and he probably has struggled 
with this since childhood."

A March 2007 VA mental disorders examination report stated 
that the veteran

report[ed] that he was depressed in 
service and believe[d] that he received 
an early out because of this.  No service 
records were found that suggested he had 
a diagnosis of depression.  This examiner 
is unable to say [without] mere 
speculation [whether the] history of 
depression (treatment beginning in 1990 
according to the [veteran]) is related to 
service.

[Veteran] appears to have a personality 
disorder that may account for some of the 
problems he had in service.

The medical evidence of record does not show that the 
veteran's psychiatric disorder is related to military 
service.  The veteran's service medical records are negative 
for any diagnosis of a psychiatric disorder.  While the 
veteran has a current diagnosis of a psychiatric disorder, 
there is no medical evidence of record that this disorder was 
diagnosed prior to 2002, over 25 years after separation from 
active duty.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back disorder).  
Additionally, there is no medical evidence of record relating 
the veteran's psychiatric disorder to military service.

The only medical evidence of record that addresses whether 
the veteran's psychiatric disorder is related to military 
service is the March 2007 VA mental disorders examination 
report.  However, the examiner could not provide an opinion 
on this specific etiology without resorting to speculation.  
Accordingly, there is no medical evidence of record that 
relates the veteran's psychiatric disorder to military 
service.

The Board notes that both July 2004 VA outpatient mental 
health note and the July 2004 VA outpatient medical report 
indicated that the veteran's psychiatric disorders may have 
preexisted military service.  38 U.S.C.A. §§ 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.304, 3.306 (2006).  However, the 
veteran's service medical records are negative for any 
diagnosis of a psychiatric disorder and the only in-service 
medical record that reported any related symptomatology 
stated that it was secondary to questionable head trauma.  
Furthermore, the veteran himself stated that he first 
received treatment for his psychiatric disorder in 1990, over 
15 years after separation from military service.  As such, 
even if the veteran's psychiatric disorder was found to have 
preexisted military service, there is no medical evidence 
that shows that there was a permanent advancement of the 
underlying pathology during military service.  Id.  Finally, 
even if the veteran's psychiatric disorder was found to have 
both preexisted military service and to have undergone a 
permanent advancement of the underlying pathology, the March 
2007 VA mental disorders examination report stated that the 
veteran's in-service symptoms may be related to a personality 
disorder.  The Board notes that personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2006); Winn v. Brown, 8 Vet. App. 
510, 516 (1996).

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed psychiatric disorder is related 
to military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that his 
currently diagnosed psychiatric disorder is related to 
military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, there is no medical evidence of record that 
relates the veteran's currently diagnosed psychiatric 
disorder to military service.  As such, service connection 
for a psychiatric disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates the veteran's currently 
diagnosed psychiatric disorder to military service, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


